Exhibit 13.1 CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TO SECTION 906OF THE SARBANES-OXLEY ACT OF 2002 In connection with the annual report of Seaspan Corporation (the “Company”) on Form 20-F for the year ended December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Form 20-F”), I, Gerry Wang, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: The Form 20-F fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Form 20-F fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 6, 2017 By: /s/ Gerry Wang Gerry Wang Chief Executive Officer (Principal Executive Officer)
